Citation Nr: 0535173	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which denied 
service connection for hearing loss.

An October 2004 informal DRO conference report indicated that 
there was some confusion as to whether the veteran was 
claiming service connection for a hearing loss disability of 
his right or left ear or for both ears, as he had initially 
claimed service connection for the right ear only.  The 
veteran subsequently clarified in an October 2004 Statement 
in Support of Claim (VA Form 21-4138) that he was claiming 
service connection for bilateral hearing loss, and at the 
October 2004 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, the issue was stated 
to be entitlement to service connection for bilateral hearing 
loss.  The Board will therefore decide the claim as one for 
service connection for bilateral hearing loss, as indicated 
on the title page of this decision.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a continuing 
hearing loss disability in service, his bilateral hearing 
loss did not arise within a year after service or for more 
than thirty-five years thereafter, and this disability is not 
otherwise related to or made worse by service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his August 2003 
claim for service connection for right ear hearing loss, the 
RO sent the veteran an October 2003 letter explaining VA's 
duties to notify and assist him with this claim, and the 
veteran's rights and responsibilities in this regard.  The RO 
did not take any action until its March 2004 rating decision 
that the veteran appealed to the Board.  Thus, in compliance 
with Pelegrini, VA provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's October 
2003 letter told the veteran it was working on his claim for 
service connection for right ear hearing loss and explained 
what the veteran had to show to establish entitlement to this 
benefit.  The Board notes that, although the veteran 
subsequently clarified that he was seeking service connection 
for bilateral hearing loss, this did not alter the 
requirements for establishing service connection, the May 
2004 VA audiology addressed the issue of bilateral hearing 
loss, and the RO issued an October 2004 SSOC that 
readjudicated the claim as one for service connection for 
bilateral hearing loss.  In these circumstances, the RO was 
not required to provide another VCAA letter that stated the 
issue as one for service connection for bilateral hearing 
loss.  Cf. VAOPGCPREC 8-2003 (Dec. 22, 2003) (VA is not 
required to provide additional VCAA notice concerning 
downstream issues raised in notice of disagreement).  

The October 2003 letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and the RO in obtaining it.  
The RO also told the veteran that if he received any 
additional treatment for his claimed condition while it was 
processing his claim, or had any additional evidence to 
submit, he should let the RO know.  It also told the veteran 
that if he had no further evidence to submit and wished the 
RO to make an immediate decision, he should sign and return 
the enclosed form.  In his October 2003 response, the veteran 
indicated that he had read and understood the letter, had no 
additional evidence to submit in support of his claim, and 
wanted the RO to make a decision based on the evidence of 
record.  The RO thus satisfied all four elements of the 
VCAA's notice requirements.

Moreover, the RO obtained all identified treatment records 
and afforded the veteran a May 2004 VA audiology examination 
as to the etiology of his bilateral hearing loss.  The Board 
notes that in a January 2004 deferred rating decision, the RO 
indicated that the evidence reflected that the veteran had 
applied for Social Security Administration (SSA) disability 
benefit and the RO consequently sent him a January 2004 
letter asking when he had applied for Social Security 
disability benefits and if he had been notified of a 
decision.  The veteran did not respond to this letter, either 
to confirm that he had applied for SSA disability benefits or 
to state whether he had been notified of SSA's disability 
determination.  In these circumstances, since it is unclear 
whether there are in fact any records of relating to an SSA 
disability determination, the RO requested but did not 
receive additional information regarding the existence of any 
SSA disability determination records, the evidence does not 
indicate that the veteran is unemployed due to his bilateral 
hearing loss, and the veteran had stated shortly before the 
RO's January 2004 letter that there was no additional 
evidence for VA to obtain in support of his claim, the RO was 
not obligated to take additional action pursuant to its duty 
to assist the veteran with regard to these records.  38 
C.F.R. 3.159(c)(2)(i) (2005) (requiring veteran to cooperate 
with VA's efforts to obtain federal records by providing 
identifying information); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street.").  Further, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received, as reflected by the veteran's 
above-noted October 2003 statement in support indicating that 
there was no such evidence.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Sensorineural hearing loss (an organic disease of 
the nervous system) is a chronic disease that is presumed to 
be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  Under 38 C.F.R. §3.385 (2005), 
impaired hearing is considered a disability under VA law when 
the auditory thresholds in any of the frequencies listed is 
40 decibels or greater, when the auditory thresholds for a 
least three of the listed frequencies are 26 decibels or 
greater, or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (2005).

In the present case, the veteran claimed at the October 2005 
videoconference hearing that his hearing had worsened due to 
noise exposure during service.  The veteran remembered only 
one specific loud event, which was going through a basic 
training obstacle course during which there was a loud 
discharge of a weapon near his head (Hearing transcript, pp. 
3, 8,10).  The veteran also noted that he had driven a truck 
that vibrated during service, and also indicated he was 
exposed to some noise that was not excessive at his post-
service supervisory job at a Connecticut company that lasted 
twenty-six years (Hearing transcript, pp. 4-5, 11).  The 
veteran also stated that at the time of his release from 
service, a doctor at Walter Reed Army hospital told him that 
his hearing was worse than when he came into service (Hearing 
transcript, p. 5).

However, the March 1967 Physical Evaluation Board proceedings 
regarding the veteran's respiratory problems, which took place 
at Walter Reed Army Hospital, do not note any hearing 
problems.  Moreover, the March 1967 Medical Board proceedings, 
which resulted in a finding that the veteran was not qualified 
for service due to his respiratory problems, contained 
audiometric readings almost identical to those in the March 
1966 induction examination.  Specifically, at the March 1966 
induction audiometric examination, the veteran's the veteran's 
pure tone thresholds, in decibels, were as follows (when 
converted to ISO (ANSI) units:

Hertz
500
1,000
2,000
3,000
4,000
Average
Right 
ear
25
5
15
35
10
N/A
Left 
ear
20
15
15
15
5
N/A

At the March 1967 Medical Board proceeding audiometric 
examination, the veteran's pure tone thresholds, in decibels, 
were as follows (again, when converted):

Hertz
500
1,000
2,000
3,000
4,000
Average
Right 
ear
20
10
10
/
0
N/A
Left 
ear
25
10
10
/
5
N/A

These audiometric readings show that the veteran's hearing 
did not significantly worsen and improved in some respects 
during his approximately eleven months of active service.  
Moreover, there is no indication in any of the 
contemporaneous medical records that there was continuing 
hearing loss related to service.  As noted, in general, 
hearing readings improved slightly in service.  The veteran 
thus did not have a chronic hearing loss disability in 
service.

Nor is there any evidence that the veteran's hearing loss 
manifested, especially to a compensable degree, within a year 
after service warranting presumptive service connection as a 
chronic disease.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).  
In addition, the only medical records obtained, the June 1991 
to September 2003 treatment notes of Dr. "M.," do not 
indicate any hearing loss disability, and there is no 
evidence of a hearing loss disability until the May 2004 VA 
examination, more than thirty-seven years after service.  
Further, although the veteran indicated at the 
videoconference hearing that he has experienced hearing 
problems since service (hearing transcript, p. 6), he is not 
competent to opine as to whether he sustained hearing loss 
under VA law and regulations during service or thereafter, as 
he does not possess the requisite medical expertise to make 
such a determination.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Thus, there is no competent evidence that the 
veteran's hearing loss disability arose within a year after 
service warranting service connection as a chronic disease or 
that there was continuity of symptomatology.

In addition, the preponderance of the competent, probative 
evidence of record reflects that the veteran's current 
bilateral hearing loss is not otherwise related to service.  
At the May 2004 VA audiology examination, the audiometric 
testing reflected that the veteran had a bilateral hearing 
loss disability under 38 C.F.R. §3.385 (2005), with his 
decibel average in the left ear of 43 and 90 percent speech 
recognition and the decibel average in the right ear of 16 
decibels with 100 percent speech recognition.  Thus, the 
veteran's hearing was significantly worse in his left ear 
than in his right ear.  After reviewing the claims folder, 
the VA examiner wrote that "it is not at least as likely as 
not that h.l. [hearing loss] is related to service."  He 
based this conclusion on the fact that the veteran's hearing 
at the beginning and end of his brief period of service was 
within normal limits, that the hearing loss in the veteran's 
right ear is what one would expect as a function of age and 
possible post-service noise exposure, and that, had the 
veteran's in-service noise exposure caused his hearing loss, 
it should have affected both ears equally.  As the VA 
examiner's opinion was based on a careful review of the 
claims folder, contains a logical explanation based on an 
analysis of the current examination and relevant SMRs and 
other records, and there is no contrary opinion or evidence 
(with the veteran stating at the videoconference hearing (p. 
9) that he had not been told by any physician that his 
hearing loss was due to acoustic trauma or loud noise in 
service), the evidence reflects that the veteran's current 
bilateral hearing loss is not related to service.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic hearing loss disability in service, his bilateral 
hearing loss disability did not arise within a year of 
service or for more than thirty-five years thereafter, and 
this disability is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


